MEMORANDUM OPINION
{¶ 1} On July 20, 2005, appellant, Trumbull County Board of MRDD, filed a notice of appeal before this court from a June 29, 2005 judgment of the Trumbull County Court of Common Pleas. In that entry, the trial court denied appellant's motion for judgment on the pleadings.
 {¶ 2} It is well-settled that "[a]n order denying a motion * * * for judgment on the pleadings is not reviewable until there is an appeal from an adverse judgment." S.O.S. Constr. Industries, Inc. v. Columbus Metro.Hous. Auth. (Jan. 7, 2003), 10th Dist. No. 02AP-655, 2003 WL 42446, at 2, citing State ex rel. Overmyer v. Walinski (1966), 8 Ohio St.2d 23 andBalson v. Dodds (1980), 62 Ohio St.2d 287, paragraph one of the syllabus. In fact, judgment entries that overrule or sustain motions directed to the pleadings are not final appealable orders unless accompanied by a dismissal and termination of the proceedings in the trial court. Crow v. Faulkner (1963), 118 Ohio App. 336, 337.
 {¶ 3} In the instant matter, the judgment entered by the trial court was interlocutory in nature, and the issue is not yet ripe for review. There was no order dismissing or terminating the case or an entry of judgment. An interlocutory order is simply not a final appealable order. Therefore, the order appealed from is not final. This court will not have jurisdiction until a final appealable order is issued.
 {¶ 4} Based upon the foregoing analysis, this appeal is hereby, sua sponte, dismissed due to lack of jurisdiction.
 {¶ 5} Appeal dismissed.
Grendell, J., Rice, J., concur.